                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 1 of 6 Page ID #:250




                                                                                     1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                       LAWRENCE Y. ISER (SBN 094611)
                                                                                     2  liser@kwikalaw.com
                                                                                       SHAWN HOLLEY (SBN 136811)
                                                                                     3  sholley@kwikalaw.com
                                                                                       GREGORY P. KORN (SBN 205306)
                                                                                     4  gkorn@kwikalaw.com
                                                                                       ALLEN SECRETOV (SBN 301655)
                                                                                     5  asecretov@kwikalaw.com
                                                                                       808 Wilshire Boulevard, 3rd Floor
                                                                                     6 Santa Monica, California 90401
                                                                                       Telephone: 310.566.9800
                                                                                     7 Facsimile: 310.566.9850
                                                                                     8 Attorneys for Defendants and Counterclaimants
                                                                                       Justin Raisen, Jeremiah Raisen, Justin “Yves”
                                                                                     9 Rothman, and Heavy Duty LLC
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10                             UNITED STATES DISTRICT COURT
                                                                                    11             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12 MELISSA JEFFERSON, professionally               Case No. 2:19-CV-09107-DMG-MAA
                                                                                       known as LIZZO, an individual,
                                                                                    13              Plaintiff,                         DEFENDANTS AND
                                                                                                                                       COUNTERCLAIMANTS’
                                                                                    14       vs.                                       OBJECTIONS TO EVIDENCE
                                                                                       JUSTIN RAISEN, an individual,                   SUBMITTED IN SUPPORT OF
                                                                                    15 JEREMIAH RAISEN, and individual,                PLAINTIFF AND
                                                                                       HEAVY DUTY MUSIC PUBLISHING,                    COUNTERCLAIM DEFENDANT’S
                                                                                    16 JUSTIN “YVES” ROTHMAN, an                       REPLY IN SUPPORT OF MOTION
                                                                                       individual, and DOES 1-10,                      TO DISMISS
                                                                                    17
                                                                                                    Defendants.                        Judge:    Hon. Dolly M. Gee
                                                                                    18                                                 Date:     May 15, 2020
                                                                                                                                       Time:     9:30 a.m.
                                                                                    19 JUSTIN   RAISEN, an individual,
                                                                                       JEREMIAH RAISEN, and individual,                Crtrm.:   8C
                                                                                    20 HEAVY    DUTY LLC (erroneously sued
                                                                                       as HEAVY DUTY MUSIC                             Trial Date:        None Set
                                                                                    21 PUBLISHING),     and JUSTIN “YVES”
                                                                                       ROTHMAN, an individual,
                                                                                    22              Counterclaimants,
                                                                                    23       vs.
                                                                                       MELISSA JEFFERSON, professionally
                                                                                    24 known as LIZZO, an individual, ERIC
                                                                                       FREDERIC, an individual, JESSE
                                                                                    25 SAINT JOHN GELLER, an individual,
                                                                                       STEVEN CHEUNG, an individual, and
                                                                                    26 ROES 1-10,
                                                                                    27                      Counterdefendants.
                                                                                    28

                                                                                         30578-00002/692518.1
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 2 of 6 Page ID #:251




                                                                                     1            Defendants and Counterclaimants JUSTIN RAISEN, JEREMIAH RAISEN,
                                                                                     2 HEAVY DUTY LLC, and JUSTIN “YVES” ROTHMAN (collectively,
                                                                                     3 “Defendants”) object to certain evidence presented by Plaintiff and Counterclaim
                                                                                     4 Defendant MELISSA JEFFERSON p/k/a LIZZO (“Plaintiff”) in connection with
                                                                                     5 Plaintiff’s Reply in Support of Motion to Dismiss (Dkt. No. 48), set for hearing on
                                                                                     6 May 15, 2020 before this Court.
                                                                                     7            Defendants submit the following evidentiary objections to the Declaration of
                                                                                     8 Cynthia S. Arato in Support of Plaintiff’s Reply in Support of Motion to Dismiss,
                                                                                     9 and accompanying exhibits, which Plaintiff filed on May 1, 2020. (Dkt. Nos. 49, 49-
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10 1, 49-2, 49-3.)
                                                                                    11                          EVIDENCE                              OBJECTIONS
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12    Paragraph 2, Exhibit A: Transcription of Improper New Evidence: Plaintiff
                                                                                    13    lyrics on sound recordings of “Healthy” cannot submit new evidence on its
                                                                                    14    and “Truth Hurts”, in its entirety. (Dkt.       Reply brief; the transcription of lyrics
                                                                                    15    No. 49-1.)                                      were not submitted in Plaintiff’s
                                                                                    16                                                    opening papers. This new evidence was
                                                                                    17                                                    not submitted in response to any
                                                                                    18                                                    argument or facts first raised in
                                                                                    19                                                    Defendants’ Opposition (Dkt. No. 46).
                                                                                    20                                                    Rather, the lyrics recorded on “Healthy”
                                                                                    21                                                    and “Truth Hurts”, were discussed and
                                                                                    22                                                    referenced in Defendants’
                                                                                    23                                                    Counterclaims (Dkt. No. 27, ¶¶ 23, 28,
                                                                                    24                                                    54) and Plaintiff’s opening Motion to
                                                                                    25                                                    Dismiss (Dkt. No. 40, pp. 1:15-16,
                                                                                    26                                                    5:19-21), and Plaintiff knew of this
                                                                                    27                                                    information and evidence at the time it
                                                                                    28

                                                                                         30578-00002/692518.1                         2
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 3 of 6 Page ID #:252




                                                                                     1                                                   filed its Motion to Dismiss. Plaintiff’s
                                                                                     2                                                   untimely submission of this evidence
                                                                                     3                                                   with its Reply is an unfair and improper
                                                                                     4                                                   attempt to sandbag Defendants.
                                                                                     5                                                   Defendants are prejudiced because they
                                                                                     6                                                   have had no opportunity to present any
                                                                                     7                                                   points, authorities, or evidence in
                                                                                     8                                                   response to the newly added evidence
                                                                                     9                                                   or to correct Plaintiff’s
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10                                                   mischaracterizations and misleading
                                                                                    11                                                   framing of this evidence. The Court
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12                                                   must therefore decline to consider, and
                                                                                    13                                                   strike, this new evidence raised in
                                                                                    14                                                   Plaintiff’s Reply. See Townsend v.
                                                                                    15                                                   Monster Beverage Corp., 303 F. Supp.
                                                                                    16                                                   3d 1010, 1027-28 (C.D. Cal. 2018)
                                                                                    17                                                   (striking new evidence presented first
                                                                                    18                                                   on reply where the timing of submitting
                                                                                    19                                                   the new evidence appeared “aimed at
                                                                                    20                                                   strategically limited Defendants’
                                                                                    21                                                   opportunity to respond”).
                                                                                    22    Paragraph 3, Exhibit B: Disk of sound          Improper New Evidence: Plaintiff
                                                                                    23    recordings of “Healthy” and “Truth             cannot submit new evidence on its
                                                                                    24    Hurts”, in its entirety. (Dkt. No. 49-2,       Reply brief; the sound recordings were
                                                                                    25    manually lodged with Court.)                   not submitted in Plaintiff’s opening
                                                                                    26                                                   papers. This new evidence was not
                                                                                    27                                                   submitted in response to any argument
                                                                                    28

                                                                                         30578-00002/692518.1                        3
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 4 of 6 Page ID #:253




                                                                                     1                                                   or facts first raised in Defendants’
                                                                                     2                                                   Opposition (Dkt. No. 46). Rather, the
                                                                                     3                                                   sound recordings of “Healthy” and
                                                                                     4                                                   “Truth Hurts” were discussed and
                                                                                     5                                                   referenced in Defendants’
                                                                                     6                                                   Counterclaims (Dkt. No. 27, ¶¶ 27-29,
                                                                                     7                                                   34, 54) and Plaintiff’s opening Motion
                                                                                     8                                                   to Dismiss (Dkt. No. 40, pp. 1:12-20,
                                                                                     9                                                   3:22-23, 4:15-17, ), and Plaintiff knew
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10                                                   of this information and evidence at the
                                                                                    11                                                   time it filed its Motion to Dismiss.
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12                                                   Plaintiff’s untimely submission of this
                                                                                    13                                                   evidence with its Reply is an unfair and
                                                                                    14                                                   improper attempt to sandbag
                                                                                    15                                                   Defendants. Defendants are prejudiced
                                                                                    16                                                   because they have had no opportunity to
                                                                                    17                                                   present any points, authorities, or
                                                                                    18                                                   evidence in response to the newly added
                                                                                    19                                                   evidence or to correct Plaintiff’s
                                                                                    20                                                   mischaracterizations and misleading
                                                                                    21                                                   framing of this evidence. See Townsend
                                                                                    22                                                   v. Monster Beverage Corp., 303 F.
                                                                                    23                                                   Supp. 3d 1010, 1027-28 (C.D. Cal.
                                                                                    24                                                   2018) (striking new evidence presented
                                                                                    25                                                   first on reply where the timing of
                                                                                    26                                                   submitting the new evidence appeared
                                                                                    27                                                   “aimed at strategically limited
                                                                                    28

                                                                                         30578-00002/692518.1                        4
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 5 of 6 Page ID #:254




                                                                                     1                                                    Defendants’ opportunity to respond.”)
                                                                                     2    Paragraph 4, Exhibit C: August 2019             Improper New Evidence: Plaintiff
                                                                                     3    musicology report, in its entirety. (Dkt.       cannot submit new evidence on its
                                                                                     4    No. 49-3.)                                      Reply brief; the musicology report was
                                                                                     5                                                    not submitted in Plaintiff’s opening
                                                                                     6                                                    papers. This new evidence was not
                                                                                     7                                                    submitted in response to any argument
                                                                                     8                                                    or facts first raised in Defendants’
                                                                                     9                                                    Opposition (Dkt. No. 46). Rather, the
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10                                                    musicology report comparing “Healthy”
                                                                                    11                                                    and “Truth Hurts” was discussed and
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12                                                    referenced in Defendants’
                                                                                    13                                                    Counterclaims (Dkt. No. 27, ¶¶ 46, 50)
                                                                                    14                                                    and Plaintiff’s opening Motion to
                                                                                    15                                                    Dismiss (Dkt. No. 40, p. 5:19-20), and
                                                                                    16                                                    Plaintiff knew of this information and
                                                                                    17                                                    evidence at the time it filed its Motion
                                                                                    18                                                    to Dismiss. Plaintiff’s untimely
                                                                                    19                                                    submission of this evidence with its
                                                                                    20                                                    Reply is an unfair and improper attempt
                                                                                    21                                                    to sandbag Defendants. Defendants are
                                                                                    22                                                    prejudiced because they have had no
                                                                                    23                                                    opportunity to present any points,
                                                                                    24                                                    authorities, or evidence in response to
                                                                                    25                                                    the newly added evidence or to correct
                                                                                    26                                                    Plaintiff’s mischaracterizations and
                                                                                    27                                                    misleading framing of this evidence.
                                                                                    28

                                                                                         30578-00002/692518.1                         5
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                               Case 2:19-cv-09107-DMG-MAA Document 52 Filed 05/05/20 Page 6 of 6 Page ID #:255




                                                                                     1                                                    See Townsend v. Monster Beverage
                                                                                     2                                                    Corp., 303 F. Supp. 3d 1010, 1027-28
                                                                                     3                                                    (C.D. Cal. 2018) (striking new evidence
                                                                                     4                                                    presented first on reply where the
                                                                                     5                                                    timing of submitting the new evidence
                                                                                     6                                                    appeared “aimed at strategically limited
                                                                                     7                                                    Defendants’ opportunity to respond.”)
                                                                                     8
                                                                                     9 DATED: May 5, 2020                       KINSELLA WEITZMAN ISER
                                                                                                                                KUMP & ALDISERT LLP
KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP




                                                                                    10
                                                                                    11
                                             808 WILSHIRE BOULEVARD, 3RD FLOOR

                                              TEL 310.566.9800 • FAX 310.566.9850
                                               SANTA MONICA, CALIFORNIA 90401




                                                                                    12
                                                                                                                                By:         /s/ Lawrence Y. Iser
                                                                                    13                                                Lawrence Y. Iser
                                                                                    14                                                Attorneys for Defendants and
                                                                                                                                      Counterclaimants Justin Raisen, Jeremiah
                                                                                    15                                                Raisen, Justin “Yves” Rothman, and Heavy
                                                                                    16                                                Duty LLC

                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                         30578-00002/692518.1                         6
                                                                                                   OBJECTIONS TO EVIDENCE SUPPORTING REPLY IN SUPPORT OF MOTION TO DISMISS
